UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 21, 2011 Flagstone Reinsurance Holdings, S.A. (Exact name of registrant as specified in its charter) Luxembourg 001-33364 98-0481623 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 37, Val St. André L-1128 Luxembourg Grand Duchy of Luxembourg (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:+ (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE On March 21, 2011, Flagstone Reinsurance Holdings, S.A. issued a press release commenting on the recent decision by Moody’s Investors Service to place the ratings of Flagstone Reinsurance Holdings, S.A. and its principal subsidiary, Flagstone Reassurance Suisse S.A., under review. A copy of the press release is attached as Exhibit 99.1 to this report and is incorporated by reference in this Item 7.01. The information in this Item 7.01 is being "furnished" and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall any of the information contained herein be deemed incorporated by reference in any filing under the Securities Exchange Act of 1934 or the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit No. Description Press release, dated March 21, 2011, commenting on the recent decision of Moody’s Investors Service to place the ratings of Flagstone Reinsurance Holdings, S.A. and Flagstone Reassurance Suisse S.A. under review. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FLAGSTONE REINSURANCE HOLDINGS, S.A. By: /s/ WILLIAM F. FAWCETT Name: William F. Fawcett Title:General Counsel Date: March 21, 2011 Exhibit Index: Exhibit No. Description Press release, dated March 21, 2011, commenting on the recent decision of Moody’s Investors Service to place the ratings of Flagstone Reinsurance Holdings, S.A. and Flagstone Reassurance Suisse S.A. under review.
